Citation Nr: 1039927	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the liver. 
 
2.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for residuals 
of acute infectious hepatitis.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from November 1967 to December 1971.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

Hepatitis and cirrhosis

In June 1972, the RO denied the Veteran's service-connection 
claim for hepatitis, or residuals thereof.  The Veteran did not 
appeal this decision.

In October 2006, the Veteran filed a request to reopen his 
previously-denied hepatitis claim.  The RO denied this request in 
the above-referenced August 2007 rating decision.  In the same 
decision, the RO also denied the Veteran's service-connection 
claim for cirrhosis of the liver.  The Veteran disagreed with 
these decisions, and perfected appeals as to both issues.

PTSD

In May 1995, the RO denied the Veteran's service-connection claim 
for PTSD.  The Veteran did not appeal this decision.

Subsequently, in October 2006, the Veteran filed a request to 
reopen his previously-denied PTSD claim.  The RO erroneously 
adjudicated the Veteran's claim on the merits, without addressing 
whether new and material evidence had been submitted to reopen 
the previously-denied claim.  The RO then denied the Veteran's 
claim.  The Veteran disagreed, and perfected an appeal as to that 
issue as well.


Hearing requests

The Veteran requested a personal hearing before a Member of the 
Board at a local VA office.  The hearing was originally scheduled 
for April 2009, but the Veteran failed to report.  In a July 2009 
statement, the Veteran requested that a new hearing be scheduled.  
The Board granted the Veteran's motion in May 2010 and so 
notified the Veteran.  In a May 2010 decision, the Board remanded 
the Veteran's claims so that this second hearing could be 
scheduled. 

In June 2010, the Veteran specifically requested a 
videoconference hearing in lieu of a Travel Board hearing.  See 
the Veteran's June 2, 2010 Report of Contact.  The RO scheduled 
the videoconference hearing for July 2010, and sent notification 
of this date to the Veteran at the address the Veteran himself 
specified in his June 2010 correspondence.  The Veteran failed to 
report to this hearing as well, and the Veteran's representative 
has recently indicated that the Veteran "decided to cancel his 
request for a Video Conference Hearing."  See the July 14, 2010 
Appellant's Post-Remand Brief, page 2.  The Veteran has not since 
requested that the hearing be rescheduled.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2010).

Remanded issues

The Veteran's hepatitis residuals and PTSD claims are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record does not support a finding that cirrhosis 
of the liver currently exists.



CONCLUSION OF LAW

Cirrhosis of the liver was not incurred in or aggravated by the 
Veteran's military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's claims in May 2010 so that the Veteran may be afforded 
an opportunity to testify before a Veterans Law Judge (VLJ).  The 
hearing was scheduled, and notice was properly sent to the 
address that the Veteran supplied the RO in June 2010.  As 
discussed above, the Veteran failed to report.  

Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veteran's representative has recently asserted that the Board 
must remand this case so that the agency of original jurisdiction 
(AOJ) can readjudicate the claims by either granting the benefits 
sought on appeal, or by issuing an SSOC.  See the July 14, 2010 
Appellant's Post-Remand Brief, page 2.  The representative argues 
that the Board remanded the Veteran's claims in May 2010 for two 
reasons-namely, to schedule the Veteran for a personal hearing 
and for readjudication of the claims by the AOJ.  Crucially 
however, the Board's May 2010 remand instructions contained no 
directive for AOJ readjudication.  The RO was under no obligation 
to readjudicate the Veteran's claims after scheduling the Veteran 
for his personal hearing.  The Board adds that the Veteran has 
not submitted any additional evidence or argument in support of 
his claims that has not already been considered by the AOJ in its 
last adjudication in January 2009.  See the January 2009 SSOC.  
Accordingly, a remand for AOJ readjudication alone is not 
required in this case.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Pertaining to the Veteran's service-connection claim for 
cirrhosis of the liver, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by a letter mailed in November 2006.  To the extent that the 
Veteran may not have been provided with complete notice until 
after the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in November 2007 and January 
2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records and his post-service VA treatment 
records have been obtained.  

The Board recognizes that the Veteran was not afforded VA 
examinations to address his cirrhosis claim.  The Board is aware 
of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
which held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or that a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

However, a medical examination as to the Veteran's perfected 
service-connection claim is unnecessary in this case.  As 
discussed in more detail below, there is no competent medical 
evidence of record demonstrating that the Veteran has cirrhosis 
of the liver [McLendon element (1)].  The Board recognizes that 
the Veteran is competent to describe his own observable 
symptomatology, but he is not competent to diagnose himself with 
a liver disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer].  Under these circumstances, a VA 
examination is not required.
The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case the evidence 
does not include a current medical diagnosis of liver cirrhosis.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the Veteran's 
cirrhosis claim has been consistent with said provisions.  The 
Board is satisfied that any procedural errors in the originating 
agency's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, and he has 
retained the services of a representative.  See 38 C.F.R. § 3.103 
(2010).  

Accordingly, the Board will address the merits of the claim.

Liver cirrhosis claim

Relevant law and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including cirrhosis of the liver, 
when such is manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus or 
relationship between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Analysis

In essence, the Veteran contends that he currently has cirrhosis 
of the liver that is related to his active duty military service.  

As noted above, to establish service connection for the claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to crucial element (1), current disability, there is 
no medical evidence of record demonstrating that the Veteran has 
a current diagnosis of liver cirrhosis, or that the Veteran 
developed liver cirrhosis within the one year presumptive period 
outlined in 38 C.F.R. § 3.309(a) above.  Crucially, liver 
function tests administered in September 2008 were normal.  See 
the Veteran's September 3, 2008 VA Primary Care Note.  There is 
no medical evidence of record contrary to these findings.  The 
Veteran has had ample opportunity to secure medical evidence in 
his favor and submit the same to VA.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility 
to support a claim for VA benefits]. 

To the extent that the Veteran has told VA physicians that he was 
informed by health care professionals years ago that he had 
cirrhosis of the liver [see, e.g., the Veteran's August 5, 2008 
VA Primary Care Note], it must be noted that the U.S. Court of 
Appeals for Veterans Claims has held that a lay person's 
statement about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's account 
of what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Indeed, the Veteran's prior 
treatment reports of record, dating back to service, include no 
diagnosis of liver cirrhosis.  Though VA physicians have 
requested that the Veteran submit evidence demonstrating a 
previous cirrhosis disability, the Veteran has not supplied any 
additional records indicating as much.  

The Board has no reason to doubt the Veteran's lay assertions 
that he has experienced occasional abdominal pain.  Indeed, the 
Veteran is competent to testify as to such observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Crucially however, liver cirrhosis is a complex latent disability 
that can only be competently diagnosed by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
[noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer].  As such, the Veteran's lay assertions do not 
constitute competent clinical diagnoses of an existing liver 
cirrhosis disability.  See 38 C.F.R.                  § 
3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].

In the absence of any diagnosed residual disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) has 
not been met as to the Veteran's cirrhosis claim, and it fails on 
this basis alone.  The benefit sought on appeal is denied.


	
ORDER

Service connection for cirrhosis of the liver is denied.


REMAND

PTSD and hepatitis residuals claims

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's PTSD and hepatitis residuals claims must be remanded 
for further evidentiary development.  

As noted in the Introduction above, the RO originally denied the 
Veteran's service-connection claim for PTSD in May 1995.  The 
Veteran did not appeal this decision, and it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The 
Veteran subsequently filed a request to reopen his previously-
denied claim in October 2006.  The RO neglected to make any 
determination as to whether new and material evidence had been 
submitted, and instead simply denied the Veteran's claim on the 
merits in August 2007.  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision [or lack of decision] as 
to this matter which may have been rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or secured 
for the claim, making RO determination in that regard 
irrelevant].  As such, the Board is obligated to first address 
whether new and material evidence has been submitted that is 
sufficient to reopen the Veteran's PTSD claim before it can 
address the claim on its merits.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court determined 
that to comply with the notice requirements of the VCAA, "VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant."  The Court also noted that "the VCAA requires [VA] 
to look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial."

With respect to the Veteran's PTSD claim, the November 2006 VCAA 
letter sent to the Veteran contained no notification that the 
claim had been previously denied, nor did it inform the Veteran 
of the elements he needed to establish in order to reopen the 
claim.  Remand is therefore necessary for compliance with Kent.  
The Board notes that effective July 12, 2009, VA amended its 
adjudication regulations governing service connection for PTSD.  
The Veteran should therefore be notified in this updated Kent 
letter of the changes in 38 C.F.R. § 3.304(f) as they apply to 
the evidence required to reopen his previously-denied claim.  The 
Board adds that the current version of 38 C.F.R. § 3.303(f) 
should also be considered in any subsequent readjudication of the 
Veteran's PTSD claim.   

With respect to the Veteran's hepatitis residuals claim, the 
November 2006 VCAA letter also failed to inform the Veteran of 
the elements he needed to establish in order to reopen the claim.  
Remand is therefore necessary for compliance with Kent as to this 
issue as well.  

The Board adds that while VA has a statutory duty to assist in 
developing evidence pertinent to a claim, the Veteran also has a 
duty to assist and cooperate with VA in developing evidence-the 
duty to assist is not a one way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  As such, if the Veteran fails to submit 
any additional evidence or argument, or fails to attend any 
subsequent VA examinations or hearings, if scheduled by the RO, 
without a showing of good cause, he is notified that VA may have 
to decide his claims based on the evidence of record as it 
currently exists.


Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should send the Veteran a 
corrective VCAA notice letter which 
complies with the notification 
requirements of the VCAA, to include 
the evidentiary requirements as to new 
and material evidence.  In that letter, 
the Veteran should be notified of the 
bases for the previous denials of his 
PTSD and hepatitis residuals claims, 
and be made aware of what evidence 
would be new and material to reopen 
this claim.  See Kent, supra; see also 
the revised PTSD regulations in 
38 C.F.R. § 3.304(f) (2010).

2.  VBA should also contact the Veteran 
and request information regarding any 
other treatment the Veteran may have 
received for his claimed PTSD, hepatitis 
residuals, and/or any other mental health 
disability.  Thereafter, VBA should take 
appropriate steps to secure any medical 
treatment records so identified, if any, 
and associate them with the Veteran's VA 
claims folder.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.

      3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, VBA should readjudicate 
the Veteran's hepatitis residuals and PTSD 
claims, taking into consideration all of 
the evidence of record, and the revised 
PTSD regulations codified at 38 C.F.R. 
§ 3.304(f).  If the claims are denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


